United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    April 21, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-41327
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

TEODORO CHARLES CASTILLO,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-03-CR-407-1
                      --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Appointed counsel for Teodoro Charles Castillo has moved for

permission to withdraw from this criminal appeal and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Castillo has filed a response in which he requests to represent

himself on appeal.   Castillo’s motion to proceed pro se on appeal

is DENIED as untimely.     United States v. Wagner, 158 F.3d 901,

902-03 (5th Cir. 1998).    Our independent review of counsel’s



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-41327
                                 -2-

brief, Castillo’s response, and the record discloses no

nonfrivolous issue for appeal.

     We decline to address Castillo’s argument that counsel did

not adequately explain to him the provision in his plea agreement

waiving certain appellate rights.       See United States v. Price, 95

F.3d 364, 369 (5th Cir. 1996).    Our decision is without prejudice

to Castillo’s right to raise this claim in a motion pursuant to

28 U.S.C. § 2255.   Massaro v. United States, 538 U.S. 500, ___,

123 S. Ct. 1690, 1694 (2003).

     Counsel’s motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the APPEAL

IS DISMISSED.   See 5TH CIR. R. 42.2.